PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/751,889
Filing Date: 12 Feb 2018
Appellant(s): Schiffter et al.



__________________
JAMES J. NAPOLI
For Appellant


EXAMINER’S ANSWER




10/12/2020.
Every ground of rejection set forth in the Office action dated 10/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hemalatha et al. (“Reactivity Ratios of N-Vinylpyrrolidone - Acrylic Acid Copolymer,” 2014, American Journal of Polymer Science, Vol. 4, No. 1, pp. 16-23; of record) in view of Derman et al. (Poly(N-Vinyl-2-Pyrrolidone-co-Acrylic acid)-Bovine Serum Albumin Complex Formation Studied by HPLC and UV/Vis Spectroscopy,” 2012; Romanian Biotechnology Letters, Vol. 17, No. 4, pp. 7408-4717); and Weuts et al. (“Phase behaviour analysis of solid dispersions of loperamide and two structurally related compounds with polymers PVP-K30 and PVP-VA64,” 2004; ELSEVIER, European Journal of Pharmaceutical Sciences, Vol. 22, pp. 375-385).

Response to Arguments:	
	In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Appellant argues that “Hemalatha provides no hint with respect to any specific application for any of these copolymers.” and “Hemalatha is no more than a physical chemistry publication directed to the reactivity ratio for a select pair of monomers.” And that “the reference fails to correlate any N-vinylpyrrolidone – acrylic acid copolymer to a specific utility.” (p. 9, item 1). And “The reference fails to provide any disclosure relating to a dosage form of any active ingredient, let alone for a sparingly soluble active ingredient, in a water-soluble formulation.” (p. 13, lines 25-29). Appellants further argue that “although Hemalatha lists applications for various NVP-containing polymers, the uses do not relate to an N-vinylpyrrolidone - acrylic acid copolymer.” (p. 14, lines 12-13).
	In response the examiner notes that the Hemalatha et al. is relied upon as the closest prior art reference to the claimed invention. And while Hemalatha et al. is primarily directed to synthesis of a copolymer of N-Vinylpyrrolidone (NVP) and acrylic acid (AA) without a formulation of the same, the reference is consistent with the amide group of NVP is present in a copolymer of NVP and AA). Thus, Hemalatha et al. does provide a suggestion that their polymers would have been considered useful for drug delivery. Otagiri et al. discloses three coumarin drugs: potassium warfarin, 4-hydroxycoumarin, and phenprocoumon. 
and its use in water soluble formulation for a sparingly soluble basic active ingredient. (p. 14, lines 24-27)
	In response the examiner argues that Hemalatha et al. teaches a feed ratio of 20% (0.2) N-vinylpyrrolidone and 80% (0.8) acrylic acid. Instant claim 12 recites the product by process limitation “a water-soluble polymer [... ] which is obtained by a free-radically initiated polymerization of a monomer mixture of i) 78 to 82% by weight N-vinylpyrrolidone and ii) 18 to 22% by weight acrylic acid, wherein the sum total of i) and ii) corresponds to 100% by weight.” A limitation that is directed at the amount of the monomer reactants not the percent of monomer groups in the final copolymer. Hemalatha et al. makes clear that the feed ratio being 80:20 (i.e. 80 wt. % NVP : 20 wt. % AA) results in a copolymer including 0.6888 NVP and 0.3112 AA, or about 69 wt. % N-vinylpyrrolidone and 31 wt. % acrylic acid copolymer. Furthermore, Hemalatha et al. makes clear that “Different homo and copolymers were obtained by the free radical solution polymerization technique.” (p. 17, §-3, line 1). Thus, the teaching of Hemalatha overlaps with the 
	Appellant argues “The sole active ingredient disclosed in Derman is BSA, which is a protein, as opposed to a basic active ingredient, and is water soluble.” And that “The sole copolymer disclosed in Derman was prepared using 2:1 ratio of monomers […]” (p. 10, item 2). Appellant further argues that “The skilled person would not have reasonably expected, or predicted, that substituting a sparingly insoluble, basic active ingredient of low molecular weight for the high molecular weight protein of Derman, and increasing the concentration of the basic active ingredient would lead to a water-soluble formulation, as claimed.” (p. 15, lines 6-10). Appellant further argues that “A person skilled in the art would expect these and additional difficulties to be encountered when attempting to provide a water-soluble formulation containing an N-vinylpyrrolidone/acrylic acid copolymer and a sparingly water-soluble basic active ingredient, which does not form a complex with the copolymer.” (p. 15, lines 31-34).
	In response the examiner notes that the instant specification defines the term “Formulation” as encompassing “complex bonding” (p. 5, lines 6-10), thus Appellants statement that “which does not form a complex with the copolymer.” is 
nd paragraph).
	Appellants’ argument is not convincing because Weuts is not relied upon alone, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Appellants argue that “the conclusion of obviousness reached by the examiner is based on hindsight reconstruction of the claims.” And “the rationale used by the examiner to support the rejection requires several jumps in reasoning, some of which are illogical, and fail to consider the claimed invention as a whole, as opposed to parsing the claims into their individual elements.” (p. 12, last paragraph).
	In response to Appellants argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Appellant argues that “Simply stated, a person skilled in the art would have had no apparent reason or incentive to substitute the water-soluble BSA of Derman with a claimed sparingly water-soluble basic active ingredient for incorporation into an N-vinylpyrrolidone - acrylic acid copolymer with a reasonable expectation of providing a water-soluble formulation. The examiner has provided no reasoning or evidence as to why a person skilled in the art would have made such an illogical substitution with any reasonable expectation of successfully providing a water-soluble formulation.
	In response the examiner maintains that it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a water-soluble copolymer of N-vinylpyrrolidone and acrylic acid, in accordance with the teachings of Hemalatha et al., and to utilize the same in a pharmaceutical dosage form, for drug delivery, as suggested by Hemalatha et al. (i.e. good biocompatibility, low cytotoxicity) and Derman et al., and further to utilize a small molecule drug such as loperamide in a solid dispersion (i.e. a solid 
	The examiner further argues that a person having ordinary skill in the art to which the invention pertains upon reading Hemalatha et al. would have recognized the suitability of this copolymer species for drug delivery, and would have reasonably arrived at the claimed invention because the prior art teaches that the small molecule drug loperamide was known to benefit from combination with similar polymers (PVP-K30 (polyvinylpyrrolidone homopolymer) and PVP-VA64 (polyvinylpyrrolidone-vinyl acetate copolymer)). And while Hemalatha et al. does not expressly teach that their NVP-AA copolymers form solid dispersions, one of ordinary skill in the art working with these polymers would have recognized their basic properties (e.g. crystallinity, melting point, glass transition temperature, etc.) and thus immediately recognized them as suitable for forming solid dispersions. Furthermore, Weuts et al. teaches that “Formulation of solid dispersions is a promising approach to enhance the dissolution rate and solubility of drugs belonging to class II of the Biopharmaceutical Classification System [...]” and that the amorphous state of these drugs is preferred as having improved dissolution as compared to crystalline forms, however many drugs tend to crystallize in the formulation on the shelf between production and use. Thus, leading one of ordinary skill to polymer-drug combinations to stabilize the amorphous drug form 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IVAN A GREENE/Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619

                                                                                                                                                                                                       /JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.